Citation Nr: 1025614	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  08-08 799		)			DATE
					)
					)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine at L4 and L5, currently rated as 10 
percent disabling. 

2.  Entitlement to an increased rating for residuals of a right 
knee injury, currently rated as 10 percent disabling.  

3.  Entitlement to an increased rating for residuals of headaches 
with shrapnel wounds of the head, currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United 
States



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to October 
1988.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a September 2007 rating 
decision by the Department of Veterans Affairs (hereinafter VA) 
Regional Office in Nashville, Tennessee, (hereinafter RO).  

In his May 2010 Informal Hearing Presentation, the Veteran's 
representative appears to have raised the issue of an increased 
rating for shrapnel wounds of the back, abdomen, right axilla and 
proximal right arm.  This is referred to the RO for appropriate 
action.   


FINDINGS OF FACT

1.  Disability attributable to degenerative disc disease of the 
lumbar spine at L4 and L5 is not shown to limit forward flexion 
of the thoracolumbar spine to 60 degrees or less; combined range 
of motion of the thoracolumbar spine to 120 degrees or less, or 
produce muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

2.  Incapacitating episodes of intervertebral disc syndrome due 
to degenerative disc disease of the lumbar spine at L4 and L5 
having a total duration of at least two weeks but less than four 
weeks during a 12 month period are not shown. 

3.  The medical evidence does not demonstrate recurrent 
subluxation or instability of the right knee or that flexion of 
the right knee is limited to 30 degrees or extension to 15 
degrees.

4.  Residuals of headaches with shrapnel wounds of the head do 
not result in cognitive dysfunction or severe incomplete 
paralysis of the trigeminal nerve.   

5.  Residuals of headaches with shrapnel wounds of the head 
result in a level of severity of 1 (at least 3 symptoms that 
result in mild interference with work or instruments of daily 
living or relationships) with respect to the subjective symptoms 
facet; such residuals equate with a level of no more than 1 with 
respect to the memory, attention, concentration, executive 
functions facet as well as the judgment, social interaction, 
orientation, motor activity, neurobehavioral effects, and visual 
spatial orientation facets. 

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
degenerative disc disease of the lumbar spine at L4 and L5 are 
not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5243 (2009). 

2.  The criteria for a rating in excess of 10 percent for 
residuals of a right knee injury are not met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, DCs 5257, 
5260, 5261 (2009).  

3.  The criteria for a rating in excess of 10 percent for 
residuals of headaches with shrapnel wounds of the head are not 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.214a, DC 8045 in effect prior to and after October 23, 2008.   

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The duty to notify was fulfilled in the 
instant case by letter dated in May 2008 that informed the 
appellant of the information and evidence necessary to prevail in 
his claims.  This letter was also compliant with Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), to include furnishing the 
relevant rating criteria pertaining to the three disabilities on 
appeal (the Veteran was notified of the revised criteria for 
rating traumatic brain injuries in the February 2010 supplemental 
statement of the case).   

As for the duty to assist, the service treatment reports and 
post-service clinical reports have been obtained.  The Veteran 
has also been afforded multiple VA examinations to assess the 
severity of the service connected disabilities at issue, the most 
recent of which was completed in August 2009 and included 
consideration of the revised criteria for rating traumatic brain 
injuries.  The reports from these examinations contain sufficient 
clinical findings to determine the proper ratings to be assigned 
for the service connected disabilities at issue.  Finally, the 
Veteran himself stated in July 2009 that he had no additional 
evidence to present.  As there is no indication that there are 
additional records that need to be obtained that would assist in 
the adjudication of the claims, the duty to assist has been 
fulfilled.  

II.  Legal Criteria/Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  

A.  Lumbar Spine 

The criteria for the rating of spinal diseases and injuries 
provide that intervertebral disc syndrome is evaluated either 
under the General Rating Formula for Disease and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, DC 5243.  

The General Rating Formula for Diseases and Injuries of the Spine 
provide for a 20 percent rating for lumbar spine disabilities 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease if forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not greater 
than 60 degrees; or, if the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or if the 
disability is manifested by muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 90 degrees, extension 30 degrees, left and 
right lateral flexion 30 degrees and left and right rotation to 
30 degrees.  Id. at Note (2); see also 38 C.F.R. § 4.71a, Plate V 
(2006).  The normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  Id.  The combined range of motion refers 
to the sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  Id.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.  Each range of 
motion measurement is rounded to the nearest five degrees.  Id. 
at Note (4).  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: Difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Id. at Note 
(5).  Fixation of a spinal segment in neutral position (zero 
degrees) always represents favorable ankylosis.  Id. 

Under the formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, if there are incapacitating episodes 
of intervertebral disc syndrome having a total duration of at 
least two weeks but less than four weeks during the past 12 
months, a 20 percent rating is warranted.  For purposes of 
evaluations under DC 5243, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and treatment by 
a physician.  Id. at Note 1.  

The notes to the criteria for rating spine disabilities state 
that any associated objective neurological abnormalities, 
including, but not limited to, bowel or bladder impairment, are 
to be rated separately, under an appropriate diagnostic code.  38 
C.F.R. § 4.71a, DCs 5237, 5242 Note (1).  Each range of motion 
measurement is rounded to the nearest five degrees.  Id. at Note 
(4). 

X-rays during service showed narrowing between L4 and L5 and 
service connection for degenerative disc disease of the lumbar 
spine at L4 and L5 was granted by a June 1989 rating decision.  A 
10 percent rating was assigned, and this rating has been 
continued until the present time.  

Pertinent evidence as to the severity of the Veteran's service-
connected back disability includes reports from a September 2006 
VA examination that showed the Veteran reporting pain in the 
lower area of the back that radiated to the lower extremities.  
He described the pain at a level of 9 out of 10.  The Veteran 
indicated that he had no problems with the activities of daily 
living and that he worked as a security guard and that this job 
involved walking and sitting.  He reported no flareups and no 
exacerbations within the prior 12 months.  The examination of the 
back revealed decreased sensation in the dermatome distributions 
of the feet, worse on the left.  Strength was full throughout all 
the muscle groups and there was a negative straight leg raising 
test.  Deep tendon reflexes were reflexic at the Achilles tendon 
and 1+ and symmetric at the patellar tendon.  Range of lumbar 
spine motion was to 80 degrees of forward flexion, and 30 degrees 
of extension, right and left rotation and right and left bending.  
Mild pain with motion was shown, active and passive motion were 
the same, and there was no change with repetitive motion.  There 
was tenderness to palpation at the midline of the lumbar spine 
but no crepitus or instability was shown and there were no 
palpable masses.  There was also no tenderness to palpation at 
the paraspinous musculature, and x-rays showed no fracture or 
dislocation but significant disk space narrowing at the L5-S1 
level.  The assessment following the examination was degenerative 
disc disease of the lumbar spine.

Additional evidence includes a VA interpretation received in 
August of 2007 of a Magnetic Resonance Imaging of the lumbar 
spine that showed intervertebral osteochondrosis, bulging annulus 
fibrosis, spinal canal stenosis  and degenerative facet 
arthropathy.  At a January 2009 VA examination, the Veteran 
reported that he had not received any surgery for his back but 
that he had some cortisone injections in the past.  He described 
the pain as 9 1/2 out of 10 on a scale from 1 to 10 and stated 
that the pain radiated to the knees bilaterally.  The pain was 
described as being present when he gets up in the morning and 
after standing for more than three or four minutes or walking 
more than 50 yards.  He said he took no medications for the back 
pain.  Decreased sensation was described in the non-dermatome 
distribution of the feet from the ankles to the toes.  The 
Veteran again denied having any problems with activities of daily 
living and described no flareups, exacerbations or instances of 
physician ordered bed rest for the past 12 months.  

Physical examination findings from the examination of the back in 
January 2009 included decreased sensation in the non-dermatome 
distribution circumferentially about the foot from the ankles to 
the toes.  Sensation was full otherwise and strength was full in 
all muscle groups.  The straight leg raising test was negative 
and deep tendon reflexes were 2+ and symmetric.  Motion in the 
lumbar spine was to 80 degrees of forward flexion, 20 degrees of 
extension and 25 degrees of left and right lateral rotation and 
right and left lateral bending.  Active and passive motion was 
the same and there was no change with repetitive motion.  Pain 
was shown at the extremes of motion in all planes and there was 
mild tenderness to palpation in the lumbar spine and right 
buttock.  There was no crepitus, instability, spasm or weakness.  
X-rays of the lumbar spine were interpreted as showing no 
fracture, dislocation, or bony destructive lesion but there was 
significant disc space narrowing at L5-S1 and moderate disc space 
narrowing at L4-L5.  With respect to the impact of the Veteran's 
lumbar spine disability on occupational functioning, the examiner 
stated that the Veteran has moderate lumbar spondylosis that 
would limit him from doing "a lot of bending and walking and 
prolonged standing."  The examiner stated that he Veteran would 
probably function in an environment where he could sit and use 
his hands for the majority of his work.  The examiner, in 
commenting on the principles arising from DeLuca v. Brown, 8 Vet. 
App. 202 (1995), stated that there was pain associated with the 
lumbar spine, and that it was conceivable that pain could further 
limit functioning as described in DeLuca, particularly with 
repetition.  He stated that it was not feasible, however, to 
determine the degree of additional limitation of motion resulting 
from pain with any medical certainty. 
 
As set forth above, a rating in excess of 10 percent (20 percent) 
may be assigned under the General Rating Formula for Disease and 
Injuries of the Spine if forward flexion of the thoracolumbar 
spine is greater than 30 degrees but not greater than 60 degrees; 
or, if the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or if the disability is manifested 
by muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  The range of motion 
findings from the two VA examinations set forth above clearly do 
not show limitations as would meet the criteria for an increased 
schedular rating.  In addition, spasms were specifically not 
demonstrated at the January 2009 VA examination, and the reports 
from the examinations do not show an abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  As such, 
a rating in excess of 10 percent may not be assigned for the 
Veteran's service connected lumbar spine under the General Rating 
Formula for Disease and Injuries of the Spine.  

As for entitlement to increased compensation for intervertebral 
disc syndrome, increased compensation would require there to be 
episodes of intervertebral disc syndrome requiring bed rest 
prescribed by a physician having a total duration of at least two 
weeks but less than four weeks during the past 12 months.  No 
such episodes are described, and the physician who examined the 
Veteran in January 2009 noted specifically that there were no 
instances of bed rest prescribed for the Veteran in the previous 
12 months.  As such, entitlement to a rating in excess of 10 for 
the service connected back disability cannot be assigned under 
the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(hereinafter Ratings Schedule).  

B.  Right Knee Injury 

Under Diagnostic Code 5260, a 10 percent rating is warranted for 
knee flexion limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  A 20 percent rating under Diagnostic Code 
5260 requires flexion to be limited to 30 degrees, and a 30 
percent evaluation is warranted when flexion is limited to 15 
degrees.  Id.  A 10 percent rating is warranted for limitation of 
extension to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  A 20 percent rating requires extension to be limited to 15 
degrees, and a 30 percent evaluation is warranted when extension 
is limited to 20 degrees.  Id.  The normal range of motion of the 
knee is from 140 degrees flexion to 0 degrees extension.  38 
C.F.R. § 4.71, Plate II (2008).  In the event of a disability 
manifesting both limitation of flexion and limitation of 
extension, VA is to provide two separate ratings under Diagnostic 
Codes 5260 and 5261.  See VAOPGCPREC 9-04, 69 Fed. Reg. 59990 
(2004).

Slight recurrent subluxation or lateral instability of a knee 
warrants a 10 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  A 20 percent rating requires moderate recurrent 
subluxation or lateral instability, and a 30 percent evaluation 
is warranted for severe recurrent subluxation or lateral 
instability.  Id.  The VA General Counsel has issued a precedent 
opinion holding that a claimant who has arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 5010-
5003 and 5257, but cautions that any such separate rating must be 
based upon additional disabling symptomatology.  VAOPGCPREC 23-
97; 62 Fed. Reg. 63604 (1997).  

The service treatment reports reflect evidence of right knee 
pain, and service connection for residuals of a right knee injury 
was granted by a June 1989 rating decision.  A 10 percent rating 
as assigned under DC 5257, and a 10 percent rating for the 
Veteran's knee has been continued until the present time.   

Pertinent evidence includes reports from a September 2006 VA 
examination, at which time the Veteran denied having had any 
right knee surgery.  He reported pain with motion in the knee 
that was present only with activity that he assessed at a level 
of 7 on a scale of 1 to 10.  Tylenol reduced pain to the level of 
5 out of 10 according to the Veteran, who also said he did not 
wear a knee brace.  He described intermittent swelling and 
reported having a "popping" sensation concurrent with the pain.  
The Veteran reported no history of locking, instability or 
flareups. 

The physical examination of the right knee in September 2006 
showed motion from full extension to 120 degrees of flexion.  
Active and passive motion were the same and there was no change 
with repetitive motion.  There was mild pain with motion and the 
Veteran was stable to varus and valgus stress at 0 and 30 
degrees.  The Lachman's, McMurray's, and anterior and posterior 
drawer signs were negative.  The Veteran was non-tender to 
palpation at the medial and lateral joint lines and there was no 
effusion upon examination.  X-rays of the right knee showed mild 
medial join line narrowing with no fracture, dislocation, or bony 
destructive lesions.  The assessment following the examination 
was mild degenerative joint disease of the knees.  As noted 
above, the examiner, in commenting on the principles arising from 
DeLuca, stated that there was mild pain associated with the 
knees, and that it was conceivable that pain could further limit 
functioning as described in DeLuca, particularly with repetition.  
He stated that it was not feasible, however, to determine the 
degree of additional limitation of motion resulting from pain 
with any medical certainty. 

At a December 2008 VA examination, the Veteran described the pain 
in the right knee at a level of 10 on a scale from one to 10, and 
he described flareups of pain when he has been walking for long 
periods of time.  He reported no surgery, physical therapy or 
injections for his right knee and stated that medication had 
helped minimally.  The Veteran reported the right knee condition 
affected his activities of daily living such that walking was 
difficult.  The examination of the right knee showed motion from 
full extension to 140 degrees of flexion with no pain on motion.  
There was no crepitus and no tenderness to palpation along the 
medial and lateral joint lines.  Repetitive motion did not result 
in increased pain or decreased motion.  There was mild patellar 
grinding and the knee was stable to varus and valgus stress.  The 
anterior and posterior drawer, Lachman's, and McMurray's tests 
were negative.  X-rays of the right knee were negative and the 
assessment following the examination was mild patellofemoral 
syndrome.  With the respect to the provisions of DeLuca, it was 
again stated that it was conceivable that pain could further 
limit functioning, but that it was not feasible to determine the 
degree of additional limitation of right knee motion resulting 
from pain with any medical certainty. 

The clinical evidence shows that motion of the right knee does 
not equate with the loss of flexion or extension to warrant a 
rating in excess of 10 percent under DCs 5260 or 5261.  In this 
regard, a rating in excess of 10 percent for loss of flexion 
under DC 5260 would require flexion to be limited to 30 degrees; 
in the instant case, flexion was to 120 degrees at the September 
2006 VA examination and 140 degrees at the December 2008 VA 
examination.  A rating in excess of 10 percent for loss of 
extension under DC 5261 would require extension to be limited to 
15 degrees.  Thus, as extension was full in the right knee at the 
above examinations, increased compensation would not be warranted 
under DC 5261.  Additionally, as subluxation or instability was 
not demonstrated by the clinical findings on the VA examinations 
reported above, or described by the Veteran, entitlement to an 
increased rating for subluxation or lateral instability would not 
be warranted under Diagnostic Code 5257.  See VAOPGCPREC 23-97.  
Accordingly, a rating in excess of 10 percent for the Veteran's 
right knee cannot be assigned under the Ratings Schedule.    

C.  Headaches/Shrapnel Wounds of the Head

The schedular criteria by which traumatic brain injuries are 
rated were changed during the pendency of the Veteran's appeal.  
See 73 Fed. Reg. 54,693 (Sept. 23, 2008).  These changes were 
made effective from October 23, 2008, and for claims filed on and 
after that date.  However, although the Veteran's claim was filed 
prior to that date, claimants such as the appellant in the 
instant case whose residuals of TBI were rated by VA under a 
prior provision of 38 C.F.R. § 4.124a, Diagnostic Code 8045 will 
be permitted to request review under the new criteria, 
irrespective of whether his or her disability has worsened since 
the last review or whether VA receives any additional evidence.  
The RO has conducted such a review.  See February 2010 
Supplemental Statement of the Case. 
 
Where a law or regulation (particularly pertaining to the Rating 
Schedule) changes after a claim has been filed, but before the 
administrative and/or appeal process has been concluded, both the 
old and new versions must be considered.  See VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 10, 2000); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  The effective date rule 
established by 38 U.S.C.A. § 5110(g) (West 2002), however, 
prohibits the application of any liberalizing rule to a claim 
prior to the effective date of such law or regulation.  The 
Veteran does get the benefit of having both the old regulation 
and the new regulation considered for the period before and after 
the change was made.  See Rhodan v. West, 12 Vet. App. 55 (1998), 
appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 1999) 
(unpublished opinion) (VA may not apply revised schedular 
criteria to a claim prior to the effective date of the pertinent 
amended regulations).  Therefore, adjudication of the Veteran's 
claim of entitlement to an increased rating for headaches must 
include consideration of both the old and the new criteria. 

Under the old criteria for rating brain disease due to trauma 
under DC 8045, purely neurological disabilities, such as 
hemiplegia, epileptiform seizures, facial nerve paralysis, etc., 
were rated under the diagnostic codes specifically dealing with 
such disabilities, with citation of a hyphenated diagnostic code 
(e.g., 8045-8207).  Purely subjective complaints of brain disease 
due to trauma such as headache, dizziness, insomnia, etc., 
recognized as symptomatic of brain trauma were rated 10 percent 
and no more under diagnostic code 9304.  This 10 percent rating 
was not to be combined with any other rating for a disability due 
to brain trauma.  Ratings in excess of 10 percent for brain 
disease due to trauma under diagnostic code 9304 were not 
assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  

Moderate disability due to incomplete paralysis of the fifth 
(trigeminal) cranial nerve warrants a 10 percent rating.  An 
increased (30 percent) rating requires severe disability due to 
incomplete paralysis of the trigeminal nerve.  
38 C.F.R. § 4.124a, DC 8205.   

The new criteria are set out below:

There are three main areas of dysfunction that may result from 
TBI and have profound effects on functioning:  cognitive (which 
is common in varying degrees after TBI), emotional/behavioral, 
and physical.  Each of these areas of dysfunction may require 
evaluation.

Cognitive impairment is defined as decreased memory, 
concentration, attention, and executive functions of the brain.  
Executive functions are goal setting, speed of information 
processing, planning, organizing, prioritizing, self-monitoring, 
problem solving, judgment, decision making, spontaneity, and 
flexibility in changing actions when they are not productive.  
Not all of these brain functions may be affected in a given 
individual with cognitive impairment, and some functions may be 
affected more severely than others.  In a given individual, 
symptoms may fluctuate in severity from day to day.  Evaluate 
cognitive impairment under the table titled "Evaluation of 
Cognitive Impairment and Other Residuals of TBI Not Otherwise 
Classified."

Subjective symptoms may be the only residual of TBI or may be 
associated with cognitive impairment or other areas of 
dysfunction.  Evaluate subjective symptoms that are residuals of 
TBI, whether or not they are part of cognitive impairment, under 
the subjective symptoms facet in the table titled "Evaluation of 
Cognitive Impairment and Other Residuals of TBI Not Otherwise 
Classified."  However, separately evaluate any residual with a 
distinct diagnosis that may be evaluated under another diagnostic 
code, such as migraine headache or Menieres disease, even if that 
diagnosis is based on subjective symptoms, rather than under the 
"Evaluation of Cognitive Impairment and Other Residuals of TBI 
Not Otherwise Classified" table.

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule 
of ratings--mental disorders) when there is a diagnosis of a 
mental disorder.  When there is no diagnosis of a mental 
disorder, evaluate emotional/behavioral symptoms under the 
criteria in the table titled "Evaluation of Cognitive Impairment 
and Other Residuals of TBI Not Otherwise Classified."

Evaluate physical (including neurological) dysfunction based on 
the following list, under an appropriate diagnostic code:  Motor 
and sensory dysfunction, including pain, of the extremities and 
face; visual impairment; hearing loss and tinnitus; loss of sense 
of smell and taste; seizures; gait, coordination, and balance 
problems; speech and other communication difficulties, including 
aphasia and related disorders, and dysarthria; neurogenic 
bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic 
nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not 
encompass all possible residuals of TBI.  For residuals not 
listed here that are reported on an examination, evaluate under 
the most appropriate diagnostic code.  Evaluate each condition 
separately, as long as the same signs and symptoms are not used 
to support more than one evaluation, and combine under § 4.25 the 
evaluations for each separately rated condition.  The evaluation 
assigned based on the "Evaluation of Cognitive Impairment and 
Other Residuals of TBI Not Otherwise Classified" table will be 
considered the evaluation for a single condition for purposes of 
combining with other disability evaluations.

Consider the need for special monthly compensation for such 
problems as loss of use of an extremity, certain sensory 
impairments, erectile dysfunction, the need for aid and 
attendance (including for protection from hazards or dangers 
incident to the daily environment due to cognitive impairment), 
being housebound, etc.

Evaluation of Cognitive Impairment and Subjective Symptoms:  The 
table titled "Evaluation of Cognitive Impairment and Other 
Residuals of TBI Not Otherwise Classified" contains 10 important 
facets of TBI related to cognitive impairment and subjective 
symptoms.  It provides criteria for levels of impairment for each 
facet, as appropriate, ranging from 0 to 3, and a 5th level, the 
highest level of impairment, labeled "total."  However, not every 
facet has every level of severity.  The Consciousness facet, for 
example, does not provide for an impairment level other than 
"total," since any level of impaired consciousness would be 
totally disabling. Assign a 100-percent evaluation if "total" is 
the level of evaluation for one or more facets.  If no facet is 
evaluated as "total," assign the overall percentage evaluation 
based on the level of the highest facet as follows:  0 = 0 
percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For 
example, assign a 70 percent evaluation if 3 is the highest level 
of evaluation for any facet.

Note (1):  There may be an overlap of manifestations of 
conditions evaluated under the table titled "Evaluation Of 
Cognitive Impairment And Other Residuals Of TBI Not Otherwise 
Classified'" with manifestations of a combined mental or 
neurologic or other physical disorder that can be separately 
evaluated under another diagnostic code.  In such cases, do not 
assign more than one evaluation based on the same manifestations.  
If the manifestations of two or more conditions cannot be clearly 
separated, assign a single evaluation under whichever set of 
diagnostic criteria allows the better assessment of overall 
impaired functioning due to both conditions. However, if the 
manifestations are clearly separable, assign a separate 
evaluation for each condition.

Note (2):  Symptoms listed as examples at certain evaluation 
levels in the table are only examples and are not symptoms that 
must be present in order to assign a particular evaluation.

Note (3):  "Instrumental activities of daily living" refers to 
activities other than self-care that are needed for independent 
living, such as meal preparation, doing housework and other 
chores, shopping, traveling, doing laundry, being responsible for 
one's own medications, and using a telephone.  These activities 
are distinguished from "Activities of daily living," which refers 
to basic self-care and includes bathing or showering, dressing, 
eating, getting in or out of bed or a chair, and using the 
toilet. 

Note (4):  The terms "mild," "moderate," and "severe" TBI, which 
may appear in medical records, refer to a classification of TBI 
made at, or close to, the time of injury rather than to the 
current level of functioning.  This classification does not 
affect the rating assigned under diagnostic code 8045.

Note (5):  A Veteran whose residuals of TBI are rated under a 
version of § 4.124a, diagnostic code 8045, in effect before 
October 23, 2008 may request review under diagnostic code 8045, 
irrespective of whether his or her disability has worsened since 
the last review.  VA will review that Veteran's disability rating 
to determine whether the Veteran may be entitled to a higher 
disability rating under diagnostic code 8045.  A request for 
review pursuant to this note will be treated as a claim for an 
increased rating for purposes of determining the effective date 
of an increased rating awarded as a result of such review; 
however, in no case will the award be effective before October 
23, 2008.  For the purposes of determining the effective date of 
an increased rating awarded as a result of such review, VA will 
apply 38 C.F.R. § 3.114, if applicable.  

The rating schedule for evaluating cognitive impairment and other 
residues of traumatic brain injury not otherwise classified is 
set out below:  

EVALUATION OF COGNITIVE IMPAIRMENT AND OTHER RESIDUALS OF TBI NOT 
OTHERWISE CLASSIFIED

Facets of cognitive impairment and other residuals of TBI not 
otherwise classified:

Memory, attention, concentration, executive functions:

Level of impairment 			Criteria 

0   	No complaints of impairment of 
memory, attention, concentration, 
or executive functions.

1	A complaint of mild loss of 
memory (such as having difficulty 
following a conversation, 
recalling recent conversations, 
remembering names of new 
acquaintances, or finding words, 
or often misplacing items), 
attention, concentration, or 
executive functions, but without 
objective evidence on testing.

2 	Objective evidence on testing of 
mild impairment of memory, 
attention, concentration, or 
executive functions resulting in 
mild functional impairment.

3 						Objective evidence on testing of 
moderate 
impairment of memory, attention, 
concentration, or executive 
functions resulting in moderate 
functional impairment.

Total 						Objective evidence on 
testing of severe 
impairment of memory, attention, 
concentration, or executive 
functions resulting in severe 
functional impairment. Judgment 0 
Normal.

Judgment:

Level of impairment 			Criteria 

1  						Mildly impaired judgment.  	
							For complex or unfamiliar 
decisions, 
occasionally unable to identify, 
understand, and weigh the 
alternatives, understand the 
consequences of choices, and make 
a reasonable decision.

2 						Moderately impaired judgment.  
For 
complex or unfamiliar decisions, 
usually unable to identify, 
understand, and weigh the 
alternatives, understand the 
consequences of choices, and make 
a reasonable decision, although 
has little difficulty with simple 
decisions.

3	Moderately severely impaired 
judgment.  For even routine and 
familiar decisions, occasionally 
unable to identify, understand, 
and weigh the alternatives, 
understand the consequences of 
choices, and make a reasonable 
decision.  

Total 	Severely impaired judgment.  For 
even routine and familiar 
decisions, usually unable to 
identify, understand, and weigh 
the alternatives, understand the 
consequences of choices, and make 
a reasonable decision.  For 
example, unable to determine 
appropriate clothing for current 
weather conditions or judge when 
to avoid dangerous situations or 
activities.  Social interaction 0 
Social interaction is routinely 
appropriate.



Social Interaction:

0						Social interaction is routinely 
appropriate.

1 	Social interaction is 
occasionally inappropriate.

2 	Social interaction is frequently 
inappropriate.

3 	Social interaction is 
inappropriate most or all of the 
time.

Orientation:

0	Always oriented to person, time, 
place, and situation.

1 	Occasionally disoriented to one 
of the four aspects (person, 
time, place, situation) of 
orientation. 


2.			Occasionally disoriented to two 
of the four 
aspects (person, time, place, 
situation) of orientation or 
often disoriented to one aspect 
of orientation.

3 						Often disoriented to two or more 
of the 
four aspects (person, time, 
place, situation) of orientation.

Total			Consistently disoriented to two 
or more of 
the four aspects (person, time, 
place, situation) of orientation. 

Motor activity (with intact motor and sensory system):

0 						Motor activity normal.

1 	Motor activity normal most of the 
time, but mildly slowed at times 
due to apraxia (inability to 
perform previously learned motor 
activities, despite normal motor 
function).

2 	Motor activity mildly decreased 
or with moderate slowing due to 
apraxia.

3  	Motor activity moderately 
decreased due to apraxia.

Total	Motor activity severely decreased 
due to apraxia.  Visual spatial 
orientation. 

Visual spatial orientation:

1 						Mildly impaired.  Occasionally 
gets lost in 
unfamiliar surroundings, has 
difficulty reading maps or 
following directions.  Is able to 
use assistive devices such as GPS 
(global positioning system).

2	Moderately impaired.  Usually 
gets lost in unfamiliar 
surroundings, has difficulty 
reading maps, following 
directions, and judging distance.  
Has difficulty using assistive 
devices such as GPS.  

3 	Moderately severely impaired.  
Gets lost even in familiar 
surroundings, unable to use 
assistive devices such as GPS.  

Total 	Severely impaired.  May be unable 
to touch or name own body parts 
when asked by the examiner, 
identify the relative position in 
space of two different objects, 
or find the way from one room to 
another in a familiar 
environment. 


Subjective symptoms:

0 	Subjective symptoms that do not 
interfere with work; instrumental 
activities of daily living; or 
work, family, or other close 
relationships.  Examples are: 
mild or occasional headaches, 
mild anxiety.

1 	Three or more subjective symptoms 
that mildly interfere with work; 
instrumental activities of daily 
living; or work, family, or other 
close relationships.  Examples of 
findings that might be seen at 
this level of impairment are: 
intermittent dizziness, daily 
mild to moderate headaches, 
tinnitus, frequent insomnia, 
hypersensitivity to sound, 
hypersensitivity to light.

2  	Three or more subjective symptoms 
that moderately interfere with 
work; instrumental activities of 
daily living; or work, family, or 
other close relationships. 
Examples of findings that might 
be seen at this level of 
impairment are: marked 
fatigability, blurred or double 
vision, headaches requiring rest 
periods during most days. 


Neurobehavioral effects: 

0 						One or more neurobehavioral 
effects that 
do not interfere with workplace 
interaction or social 
interaction.  Examples of 
neurobehavioral effects are: 
Irritability, impulsivity, 
unpredictability, lack of 
motivation, verbal aggression, 
physical aggression, 
belligerence, apathy, lack of 
empathy, moodiness, lack of 
cooperation, inflexibility, and 
impaired awareness of disability.  
Any of these effects may range 
from slight to severe, although 
verbal and physical aggression 
are likely to have a more serious 
impact on workplace interaction 
and social interaction than some 
of the other effects.

1 	One or more neurobehavioral 
effects that occasionally 
interfere with workplace 
interaction, social interaction, 
or both but do not preclude them.

2 	One or more neurobehavioral 
effects that frequently interfere 
with workplace interaction, 
social interaction, or both but 
do not preclude them.

3 						One or more neurobehavioral 
effects that 
Interfere with or preclude 
workplace interaction, social 
interaction, or both on most days 
or that occasionally require 
supervision for safety of self or 
others. 


Communication:

0	Able to communicate by spoken and 
written language (expressive 
communication), and to comprehend 
spoken and written language.

1 	Comprehension or expression, or 
both, of either spoken language 
or written language is only 
occasionally impaired.  Can 
communicate complex ideas.

2 	Inability to communicate either 
by spoken language, written 
language, or both, more than 
occasionally but less than half 
of the time, or to comprehend 
spoken language, written 
language, or both, more than 
occasionally but less than half 
of the time.  Can generally 
communicate complex ideas.

3 	Inability to communicate either 
by spoken language, written 
language, or both, at least half 
of the time but not all of the 
time, or to comprehend spoken 
language, written language, or 
both, at least half of the time 
but not all of the time.  May 
rely on gestures or other 
alternative modes of 
communication.  Able to 
communicate basic needs.

Total	Complete inability to communicate 
either by spoken language, 
written language, or both, or to 
comprehend spoken language, 
written language, or both. Unable 
to communicate basic needs. 
Consciousness Total Persistently 
altered state of consciousness, 
such as vegetative state, 
minimally responsive state, coma. 

Consciousness

Total	Persistently altered state of 
consciousness, such as vegetative 
state, minimally responsive 
state, coma.

38 C.F.R. § 4.124a (effective October 23, 2008).

During service, the Veteran sustained injuries that included the 
area of the head during a mortar explosion, and serve connection 
for headaches with shrapnel wounds to the head area was granted 
by a June 1989 rating decision.  A 10 percent rating was assigned 
and this disability has been rated as 10 percent disabling until 
the present time.  

Pertinent evidence with respect to this issue includes reports 
from a September 2006 VA examination that showed the Veteran 
describing headaches that occur 3 or 4 times a week that can last 
up to one half hour in duration if he does not get medication.  
He reported that he takes Tylenol or Ibuprofen for headaches and 
that he had been seen intermittently at VA clinics for treatment 
of headaches.  He said had been prescribed Propranolol and 
Imipramine but that he did not take these medications.  The 
Veteran reported that his headaches are accompanied by nausea but 
that he does not vomit.  He described occasional tearing in his 
right eye but no photophobia or phonophobia.  The Veteran 
reported that he occasionally felt hot in the right side of his 
head, and that the headaches usually started in the frontal area 
and extended back to the temporal and occipital areas.  No 
history of dizziness, pre-syncope, or snycopes was described, and 
there was also no history of cerebrovascular accidents, transient 
ischemic attacks or seizure disorders.  Following the 
neurological examination focusing on brain functioning that was 
normal, and a CT scan that showed small metal fragments in the 
scalp but was otherwise negative, the impression was 
posttraumatic headaches.  

At a December 2008 VA examination, the Veteran described 
headaches occurring about three times a week predominantly 
involving the right side of the face and scalp.  The headaches 
were associated with blurriness and lacrimation of the right eye 
and nausea without vomiting.  The Veteran described the headaches 
as being at a level of 9 in severity on a scale from 1 to 10 and 
that they last for two hours before being reduced with ibuprofen 
or Excedrin.  Occasional photophobia was described, and the 
Veteran reported that he had not lost much time from work prior 
to his retirement due to his headaches.  

In August 2009, the Veteran was afforded a VA examination 
specifically designed to obtain clinical information pertinent to 
rating traumatic brain injuries under the revised criteria set 
forth above.  The Veteran reported that his headaches had 
worsened, and that they occurred three to four times per week, 
lasted about one hour and were "very severe."  He said the 
headaches were associated with blurred vision and a watery and 
mucous filled right eye as well as nausea and dizziness.  The 
Veteran also reported problems with sleeping, moderate fatigue, 
malaise,  memory problems, difficulty with concentration, and 
swallowing problems.  Upon examination, the pupils were equal, 
regular, and round, and extraocular and facial movements were 
intact.  The impression was traumatic brain injury with three or 
more subjective symptoms that mildly interfere with occupational 
activities.  The examiner stated that because such symptoms were 
of a recent onset (5 years),  memory problems, difficulty 
concentrating and swallowing were less likely than not related to 
his traumatic brain injury.  The Veteran did not attend a 
scheduled psychiatric examination, and no psychiatric symptoms 
were attributed to the service connected head injury residuals at 
a December 2009 VA psychiatric examination. 

Applying first the old criteria to the facts summarized above, 
there is no evidence that the Veteran has multi-infarct dementia 
as a result of the cerebral concussion.  As such, a rating in 
excess of 10 percent is not assignable under the old criteria for 
purely subjective complaints codified at DC 8045.  As an 
increased rating for neurological disability under the old 
criteria required severe disability due to incomplete paralysis 
of the trigeminal nerve, and the VA examinations above have 
demonstrated no significant objective neurological disability, 
increased compensation cannot be assigned for purely neurological 
disability under the old criteria with application of 
38 C.F.R. § 4.124a, DC 8205.   

With respect to application of the new criteria, while the 
Veteran described problems with memory and concentration at the 
August 2009 TBI examination, the examiner found it less likely 
than not that such symptoms were the result of his service-
connected headaches.  As such, increased compensation would not 
be warranted under the memory, attention, concentration and 
executive facet.  With respect to the judgment, social 
interaction, orientation, neurobehavioral and communication 
facets, the Veteran as noted above did not report for a 
psychiatric examination scheduled in conjunction with the August 
2009 TBI examination, and no psychiatric symptoms were attributed 
to the service connected head injury residuals at a December 2009 
VA psychiatric examination.  There is otherwise no objective 
clinical evidence indicating that increased compensation would be 
warranted under any of these facets.  As for the motor activity 
facet, the record reflects motor impairment likely attributable 
to, among other unrelated disabilities, diabetic neuropathy, with 
no evidence that the service connected residuals of the a head 
injury include motor dysfunction.  With respect to the visual 
spatial orientation facet, the manifestations described by 
regulation with respect to these facet are not shown or 
described.  

As the subjective symptoms were said to mildly, rather than 
moderately, interfere with occupational activities by the 
examiner who completed the August 2009 VA examination, increased 
compensation cannot be assigned under the subjective symptoms 
facet.  In summary and in short, as increased compensation cannot 
be assigned under the new criteria unless there is a severity 
level of "2" in any of the categories of TBI set forth under 
the new criteria, and findings warranting a level of "2" under 
any such category are not shown, a rating in excess of 10 percent 
for the service connected headache residuals cannot be assigned 
under the new criteria.  


D.  Extraschedular/Final Considerations

In making the above determinations with respect to the claims for 
increase ratings for the service connected back and right knee 
disabilities, the Board has considered the provisions of 
38 C.F.R. § 4.40 with regard to giving proper consideration to 
the effects of pain in assigning a disability rating, as well as 
the provisions of 38 C.F.R. § 4.45 and the holding in DeLuca.  
However, the clinical evidence has not shown that entitlement to 
increased compensation is warranted on the basis of loss of 
motion, weakness, excessive fatigability or lack of endurance or 
incoordination during flareups of back or right knee pain after 
repetitive use, and the VA examination reports as set forth 
specifically reflect consideration of the DeLuca criteria.  

In exceptional cases where schedular evaluations are found to be 
inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, for 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities."  See 
Barringer v. Peak, 22 Vet App 242 (2008)  The governing norm in 
these exceptional cases is:  A finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996).  In this case, however, the 
schedular evaluations are not inadequate.  As indicated, ratings 
in excess of those currently assigned are provided for certain 
manifestations of the Veteran's service-connected residuals at 
issue, but those manifestations are not present in this case.  
Moreover, the Board finds no evidence of an exceptional 
disability picture, as the service connected residuals have not 
shown functional limitation beyond that contemplated by the 
ratings currently assigned for disc disease of the lumbar spine, 
residuals of a right knee injury and headaches with shrapnel 
wounds of the head.  
Accordingly, referral of this decision for extraschedular 
consideration is not indicated.  

The Veteran asserts a much more debilitating condition due to his 
service connected disc disease of the lumbar spine, residuals of 
a right knee injury and headaches with shrapnel wounds of the 
head than was demonstrated by the evidence cited above, and the 
Board fully respects the Veteran's sincere assertions in this 
case.  However, it finds the probative weight of this positive 
evidence to be overcome by the more objective negative evidence 
cited above.  See Francisco v. Brown, 7 Vet. App. at 55 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, as the 
probative weight of the negative evidence exceeds that of the 
positive, the claims for increased ratings for disc disease of 
the lumbar spine, residuals of a right knee injury and headaches 
with shrapnel wounds of the head must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

Entitlement to a rating in excess of 10 percent degenerative disc 
disease of the lumbar spine at L4 and L5 is denied.  

Entitlement to a rating in excess of 10 percent for residuals of 
a right knee injury is denied.   

Entitlement to a rating in excess of 10 percent for headaches 
with shrapnel wounds of the head is denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


